Citation Nr: 1424893	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for service-connected osteoarthritis and bursitis, left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from February 1971 to February 1975, and from November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a claim for an increased (compensable) rating for service-connected osteoarthritis and bursitis, left knee, to the extent that it assigned a 10 percent rating, with an effective date of December 8, 2009, and which denied a claim for service connection for PTSD, and a claim for a TDIU.

The Board notes that in its January 2011 decision, the RO also denied claims for service connection for jungle rot, sleep apnea, and a right shoulder condition.  The Veteran filed a timely notice of disagreement as to these issues, and in August 2013, a statement of the case was sent to the Veteran which included these issues.  

However, in a statement, received in October 2013, the Veteran's representative stated that the Veteran desired to withdraw these issues from appellate consideration.  Accordingly, these issues were not perfected for appeal, have been withdrawn, and are not before the Board.  See 38 C.F.R. §§ 20.200 (2013).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 24, 2014, prior to the promulgation of a decision in the appeal, the Board received a statement from the appellant that he desired to withdraw his appeal on the issue of entitlement to an increased rating for service-connected osteoarthritis and bursitis, left knee, currently evaluated as 10 percent disabling.

2.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for service-connected osteoarthritis and bursitis, left knee, currently evaluated as 10 percent disabling, have been met by the appellant.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  An acquired psychiatric disorder, to include PTSD, was not caused by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

In January 2011, the RO granted a claim for an increased (compensable) rating for service-connected osteoarthritis and bursitis, left knee, to the extent that it assigned a 10 percent rating.  The Veteran perfected an appeal with regard to the issue of entitlement to a rating in excess of 10 percent for his service-connected osteoarthritis and bursitis, left knee.  

In a letter, sent via facsimile on March 24, 2014, the Veteran's representative stated that the Veteran desired to withdraw his appeal on this issue.  This letter was accompanied by a signed statement from the Veteran, in which he stated that he wished to withdraw his claim of for a rating in excess of 10 percent for his service-connected osteoarthritis and bursitis, left knee.  The Veteran's statement was dated March 21, 2014.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn his appeal on the issue of entitlement to an increased rating for service-connected osteoarthritis and bursitis, left knee.  Thus, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to an increased rating for service-connected osteoarthritis and bursitis, left knee, and it is dismissed.

II.  Service Connection - Acquired Psychiatric Disorder/PTSD

In December 2009, the Veteran filed his claim.  In January 2011, the RO denied the claim, which it characterized solely as a claim for PTSD. Evidence of record at the time showed that the Veteran had been diagnosed with a number of acquired psychiatric diagnoses other than PTSD, to include rule out psychotic disorder NOS (not otherwise specified), rule out OCD (obsessive compulsive disorder), and an adjustment disorder.   

The U.S. Court of Appeals for Veterans Claims ("Court") has held that claims for psychiatric conditions should not be limited only to only one diagnosis, rather, they must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the Court's decision in Clemons, the Board has recharacterized the issue as stated on the cover page of this decision to address all possible theories of causation.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The regulations governing PTSD was amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id. 

The Board emphasizes that the "fear of hostile military or terrorist activity" provisions of 38 C.F.R. § 3.304(f)(3) do not preclude the Board from making a credibility determination.  See generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Nor would their application otherwise result in grant of the claim, as the Board has determined that the Veteran does not have PTSD (discussed infra).

The Veteran's personnel records show that he served in Thailand between January 1972 and January 1973, and in Saudi Arabia between January and June of 1991, with the 102d Maintenance Company, during which time his principal duty was repair parts technician.  

The Veteran's discharge (DD Form 214) from his first period of active duty shows that his military occupation specialty was "sec spec" (security specialist).  

As an initial matter, the Board finds that the Veteran is not arcuate historian, which only provides factual evidence against this case as a whole.  The Veteran has specifically claimed to have participated in combat, and to have served in the Republic of Vietnam.  See e.g., Veteran's claim (VA Form 21-4138) (asserting that he participated in combat in Vietnam), received in December 2009; VA progress notes, dated in February 2009 (two reports of service in Vietnam); statement from L.J.R., MSW (Vet Center), dated in April 2010 (indicating that the Veteran had participated in combat in Vietnam and/or "the Persian Gulf"); "report of general information" (VA Form 21-0820), dated in June 2010 (claiming participation in combat).  

A February 2009 VA progress note shows that the Veteran asserted that he had been "fired upon by SCUD missiles on many occasions."  

The Veteran's PTSD examination report, dated in December 2010, shows that he reported that he had served in Thailand, and in "the Persian Gulf War," and that he had participated in combat.  At this time, he did not cite Vietnam. 

However, in the Veteran's initial descriptions of his stressors, the only two reported stressors were: 1) witnessing an airplane crash in December 1972 in Thailand, and, 2) witnessing a motor vehicle accident in February 1991 in Saudi Arabia.  See Veteran's initial descriptions of his stressors (VA Forms 21-0781), dated in January 2010.  

The evidence does not show that the Veteran participated in combat: the Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, nor is the other evidence of record sufficient to show participation in combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b,c.  

Furthermore, beyond the above (as the Board is well aware that some combat never receives commendations or awards) the evidence does not show that the Veteran served in Vietnam.  The Veteran's personnel files, including, but not limited to, his DA Form 20 and performance reports, only indicate service in Thailand.  The Veteran himself only claimed to have served in Thailand, in relevant part, in his initial descriptions of his stressors (VA Forms 21-0781), dated in January 2010, and during his December 2010 VA PTSD examination.  See also May 2002 VA progress note.  To the extent that the Veteran received the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal, the criteria for receipt of these awards did not require duty or visitation in the Republic of Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).  

In addition, to the extent that his records indicate receipt of "imminent danger pay," based on his service in Thailand and Southwest Asia, while a veteran may very well have served in a combat zone, serving in a combat zone is not the same as serving in combat.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, although the Veteran claimed to have witnessed SCUD missile attacks in February 2009, no such stressor was claimed during his December 2010 VA PTSD examination report, or in his initial descriptions of his stressors (VA Forms 21-0781), dated in January 2010.  The Board therefore finds that he is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).  

The Board has considered the material submitted by the Veteran's representative, together with a waiver of RO review, in March 2014.  See 38 C.F.R. § 20.1304 (2013).  However, none of this evidence shows that the Veteran's unit, based at Thumamah, Saudi Arabia, was in the proximity of a SCUD missile impact.  Rather, it references other SCUD impacts at other places, such as Riyadh, and KKMC (King Khalid Military City).  This evidence also indicates that a sergeant in the Veteran's unit was killed in a motor vehicle accident about 20 miles from Thumamah, along MSR (main supply route) Corvette, in March 1991.  The Veteran's account of the accident shows that he does not assert that he actually witnessed this event.  Rather, he states that he saw the sergeant's vehicle when it was "brought back to our camp."  See January 2010 VA Form 21-0781.  

Even assuming arguendo that this is sufficient to constitute a valid stressor, cf. M21- 1MR, Part III.iv.4.H.29.d. and Part III.iv.4.H.29.e., the Board has determined that the evidence warrants the conclusion that the Veteran is not factual accurate.

The Veteran's service treatment records from his first period of active duty show that in August 1971, he was noted to want out of his duty because he was afraid he would accidently fire his weapon and injure someone, or strike a nuclear weapon.  There was no diagnosis.  A December 1972 report notes that he was "brought in because of suspicion of alcohol consumption" and "emotional outbursts."  However, a note states, "This [sic] is some question whether this entry really applies to this pt [patient] - he denies it."  A September 1973 profile notes that his personal problems, which were the reason for his profile, "are now behind him."  In July 1974, he was noted to have "a lot of tension and problems."  The report notes a stress reaction secondary to situational change.  

The Veteran's separation examination report from his first period of active duty, dated in January 1975, shows that his psychiatric condition was clinically evaluated as normal.  The associated "report of medical history" shows that he denied having a history of "frequent trouble sleeping," "nervous trouble of any sort," or "depression or excessive worry."      

There is no relevant medical evidence dated between the Veteran's first and second periods of active duty.  Service treatment records associated with National Guard service dated during this time do not contain any relevant findings.  

The Veteran's service treatment records from his second period of active duty include a June 1991 medical evaluation which shows that the Veteran denied having nightmares or trouble sleeping, or recurring thoughts about his experiences during Desert Shield/Desert Storm.  The Veteran's separation examination report from his second period of active duty, dated in March 1991, show that his psychiatric condition was clinically evaluated as normal.  The associated "report of medical history" shows that he denied having a history of "frequent trouble sleeping," "nervous trouble of any sort," or "depression or excessive worry."  See also November 1990 report of medical history (same).

The statements from the Veteran, as a whole, at this point provide highly probative factual evidence against this claim, clearly indicating no "nervous trouble of any sort" following both periods of active service.

As for the post-service medical evidence, VA reports show that in August 2004, the Veteran stated that he had "bad feelings triggered by the recent Iraq war."  The report notes that he "states he has been watching TV a lot, CNN in particular, monitoring events in Iraq."  He said that he used to have trouble sleeping, but that his sleep had improved, and that he felt he was coping well.  He declined any further intervention.  The report notes "mental stress sec[ondary] to recent Iraq war, patient declines specific interventions."  It was noted that his symptoms were not affecting his ADLs (activities of daily living) or quality of life.  Beginning in 2009, the Veteran received treatment for psychiatric symptoms, with diagnoses that included PTSD, and adjustment disorder.  

The Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  A VA PTSD examination report, dated in December 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Axis I diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner specifically stated that the Veteran did not meet the criteria for PTSD, explaining, in part, that the Veteran's complaints of anxiety and depression were related to recent events involving marital stress, family stress, and occupational stress before he retired in August, and that no nexus could be made to his reports of inservice stressors in 1972 and 1991.  The examiner also concluded that the Veteran's stressor events did not evoke the subjective response that is required to meet Criterion A.  The examiner stated that the Veteran's reported symptoms, which included nightmares intrusive memories, and avoidance symptoms, were mild, and that there is no objective evidence of occupational functional impairment or social impairment as a result of his reported symptoms.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered several findings of PTSD in reports from the Vet Center, and in VA progress notes.  However, none of these reports are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history, Prejean, and all such notations are all based, at least in part, on the Veteran's allegation of participation in combat and/or service in Vietnam.  However, the Board has determined that he is not an accurate historian, and that the evidence is insufficient to show that he either participated in combat, or served in Vietnam.  These reports are therefore based upon inaccurate histories, and they warrant no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Furthermore, these reports warrant less probative weight as none of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  While there are indications of PTSD, the best evidence in this case, including, at some points, the Veteran's own statements, provide evidence against this claim.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim broadly, to include a claim for an acquired psychiatric disorder other than PTSD.  Clemons.  The Veteran's service treatment records have been discussed.  They contain evidence of what was characterized as "personal problems" in 1973, and show that in July 1974, he was noted to have a stress reaction secondary to situational change.  There is no subsequently-dated treatment during his remaining period of active duty, a period of about seven months, and his psychiatric condition was clinically evaluated as normal in his January 1975 separation examination report.  There is no medical evidence of an acquired psychiatric disorder between his first and second periods of active duty (a period of about 15 years), or during his second period of active duty.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The earliest post-service medical evidence of an acquired psychiatric disorder is dated in August 2004.  This is about 13 years following separation from service.  The Veteran has not specifically alleged that he had had a continuity of psychiatric symptoms since his service (his own statements on this point do not clearly support this claim), and in any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion in support of the claim.  Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  The Board has determined that PTSD is not currently shown, and that acquired psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found not to be credible, and not to have PTSD.  An acquired psychiatric disorder is not shown for many years after separation from service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2009 and April 2010 (page five in particular), of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as August 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and a considerable number of his service personnel records.  In this regard, in a memorandum, dated in May 2013, the RO concluded that all attempts to obtain any additional service personnel records had been correctly followed, that all efforts to obtain the needed military information have been exhausted, that further attempts will be futile, and that based on these facts, the record is not available.  That same month, the RO notified that Veteran and his representative that any further attempts to obtain additional service records would be futile, and that they should submit any relevant evidence.  See 38 C.F.R. § 3.159(e) (2013).  The Veteran has been afforded an examination. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal as to the issue of entitlement to an increased rating for service-connected osteoarthritis and bursitis, left knee, currently evaluated as 10 percent disabling, is dismissed.  

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

With regard to the claim for TDIU, service connection is currently in effect for osteoarthritis and bursitis, right knee, osteoarthritis and bursitis, left knee, and bilateral flat foot deformities and painful interphalangeal joint seimoiditis.  A review of the Veteran's most recent VA joint, and feet, examination reports, dated in December 2010, shows that the examiners did not specifically address the effects of the Veteran's service-connected knee disabilities, or foot disabilities, on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on remand, the Veteran should be afforded new VA examinations which discuss the effects of his service-connected disabilities on his ability to work.  Id.; Barr v. Nicholson, 303 Vet. App. 303, 311 (holding that once VA undertakes the effort to provide an examination it must provide an adequate one).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded examinations to determine the current extent of all of his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  All necessary tests should be conducted. 

The examiner(s) is/are specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner(s) should be provided with a list of all of the Veteran's service-connected disabilities.

2.  Readjudicate the TDIU issue on appeal.  If the benefits sought on appeal remain denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


